DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARMSTRONG (US6598440).
As to claim 21, ARMSTRONG teaches a method for dismounting a lock from a door, the lock comprising a mounting plate (Figure 2, Item 24) and a first handle set (Figure 2, Item 58), the mounting plate being fixed on a side of the door and comprising (Figure 6 and A below teaches the locking slot structure (98).), the first handle set comprising a cover plate (Figure 2, Item 54), the cover plate comprising an engaging structure and an indentation (Figures 2 and 4 teach the cover plate is made up of a locking blade (60) and interior liner (54).  Figure 10 teaches areas between the cutouts (112) that include ramps (116) located on the locking blade (60).  This outer area between the openings/cutouts (112) is the engaging structure.  Figure 17 teaches this area interacts with the teeth (98).  Figure 11 teaches indentations (132) on the sides of the interior liner (54) that are formed as recesses in the wall.), the engaging structure being engaged with the locking slot structure to fix the first handle set on the mounting plate (Figures 16 and 17 teach the engaging structure (area between cutouts (112) interacts with the teeth (98) during assembly.), the indentation being disposed at a periphery of the cover plate and exposed to an outside (Figure 11 teaches the indentation (132) is on the periphery of the plate (54) and exposed to an outside.), the method comprising: using a tool to drive the cover plate to rotate relative to the mounting plate via the indentation such that the engaging structure is disengaged from the locking slot structure (Col. 7, Lines 40-47 teaches the use of a screwdriver via the indentation (132) to access the internals and cause the locking blade (60) to rotate and disengage with the teeth (98) of the mounting plate.); and moving the first handle set away from the door such that the first handle set is dismounted from the door. (Col. 7, Lines 52-55 teaches the interior assembly (26) can be removed once the rotation of the locking blade (60) occurs.)

    PNG
    media_image1.png
    809
    866
    media_image1.png
    Greyscale

Figure A, Examiners interpretation of ARMSTRONG, Figure 6

    PNG
    media_image2.png
    854
    1126
    media_image2.png
    Greyscale

Figure B, Examiner interpretation of ARMSTRONG, Figure 10



As to claim 22, ARMSTRONG teaches the method of claim 21, wherein the locking slot structure comprises an entrance portion, a raised portion and a holding portion connected with each other (See Figure 6 and A above, various parts of 98), the engaging structure comprises an elastic protruding portion (Figure 10, Item 116 is a ramp portion that engages with the locking slot (98) and protrudes from the engaging structure (area between cutouts (112)) of the locking blade (60).), the elastic protruding (Figures 16 and 17 teach that the area between the cutouts (112) enters the holding portion of the teeth (98) during locking of the assembly.  When the area between the cutouts (112) enters the teeth (98), the ramp portion (116) is being held in place along with the engaging structure (area between 112s).), to drive the cover plate to rotate relative to the mounting plate via the indentation such that the engaging structure is disengaged from the locking slot structure comprises: bringing the elastic protruding portion to move to the entrance portion from the holding portion via slidably passing the raised portion. (Col. 7, Line 45-50 teach the rotation of the locking blade (60) such that the locking blade (60) openings (112) are aligned with the teeth (98).  This causes the ramps and engaging structure to no longer be held by the holding portion.  Sliding the ramps out of the holding portion results in the ramp passing the entrance portion.)

 As to claim 23, ARMSTRONG teaches the method of claim 22, wherein moving the first handle set away from the door comprises: bringing the elastic protruding portion to move away from the entrance portion. (Col. 7, Lines 45-50 teaches that the interior assembly (26), which comprises the handle and locking blade (60), is moved away from the installed position during removal.  The moving of the locking blade (60) causes the protruding portion (116) to move away from the entrance portion of the mounting plate (24).)

As to claim 24, ARMSTRONG teaches the method of claim 21, wherein the mounting plate further comprises a guiding post (See Figure 6 and A above, Examiner is interpreting the small nub next to 98 as the guiding post.), the cover plate further comprises a guiding slot (See Figure 10 and B above, Examiner is interpreting the slot next to (112) as the guiding slot.), to drive the cover plate to rotate relative to the mounting plate via the indentation such that the engaging structure is disengaged from the locking slot structure comprises: bringing the guiding post to move from a second end of the guiding slot to a first end of the guiding slot (As the locking blade rotates (60), as described in Col. 7, Lines 45-46, it will cause the claimed interaction of guide post to guide slot.)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over CORDLE (US5598726) in view of FAN (US7311342).
As to claim 13, CORDLE teaches a method for mounting (See the combination with FAN for “dismounting”) a lock of to the door, the lock defining a rotating axis and being installed on a door (Col. 1, Lines 53-55 teaches that the lockset is for use on a door.), the lock comprising: a mounting plate disposed on a side of the door (Figure 9 teaches a mounting plate (80),), the mounting plate comprising a mounting plate body and a protruding lug connected to the mounting plate body (Figures 9 and 10 teach the mounting plate (80) has a body (the cylindrical portion and components attached (82, 74’, 98’, 100’) and protruding lugs (168).), the mounting plate body comprising a locking slot structure (Figures 9 and 10 teach the mounting plate includes a plunger (74’) that has slots at the end used for locking.), the protruding lug comprising a fastening hole (figure 10 teaches the protruding lug (168) has a fastening hole that interacts with fasteners (190).); a fastening member inserted through the fastening hole of the protruding lug to fix the mounting plate on the door (Col. 12, Lines 8-12 teach that the fasteners (190) are inserted and tightened into the lugs (168).); and a first handle set assembled on the mounting plate (figure 10 teaches a first handle set (10’) that is installed onto the mounting plate via the screws (190).), the first handle set comprising: an engaging structure engaged with the locking slot structure to fix the first handle set on the mounting plate (Figure 10 teaches an engaging structure (116’) that interacts with the slots in the plunger (74’) that is part of the mounting plate assembly (80).); and a decoration cover covering the mounting plate (Figures 9 and 10 teach a decoration cover (20) that covers the mounting plate (80) from view.), the decoration cover comprising an opening corresponding to the fastening hole (Figure 10 teaches that the decoration cover (20) has holes for the fasteners (190).); wherein the protruding lug protrudes from the mounting plate body toward the first handle set along the rotating axis (Figures 9 and 10 teaches that the protruding lugs (168) extend towards the first handle (24) along the rotational axis of the assembly.), and a dimension of the opening of the decoration cover is greater than a maximum radial dimension of the fastening member (Figure 10 teaches that the fastener (190) heads are recessed into the holes of the cover (20), such that the dimension of the opening is greater than that maximum radial dimension of the fastening member.); the method comprising: using a tool to unfasten the fastening member via the opening of the decoration cover such that the fastening member is no longer in a fastened state; and moving the first handle set away from the door such that the first handle set and the mounting plate are dismounted from the door. (Col. 12, Lines 4-13 teach that the inside knob assembly (10’) is put into position via the engagement elements on the plunger, then the screws are screwed in.  Although CORDLE does not disclose removing the lock, based on this teaching, the removal of the assembly would occur in the opposite order, where the screws are unscrewed (which is completed with a tool of some kind), then the inside assembly (10’) is pulled away from the door.)
CORDLE does not explicitly disclose the disassembly method for the lock structure.  
However, FAN teaches a disassembly method for a lock structure (Col. 3 Line 13) where the disassembly occurs with a specific order of component removal. (Col. 3, Lines 13-19 teach that the disassembly occurs with the handle (10) being removed then the plate (11).)
One of ordinary skill would have been motivated to apply the known removal method of FAN to the lock assembly and construction method of CORDLE in order to replace the lock as needed during the life of the door.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known removal method of FAN to the lock assembly and construction method of CORDLE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 14, CORDLE in view of FAN teaches method of claim 13, wherein the lock further comprises a second handle set disposed on another side of the door, the method further comprises: moving the second handle set away from the door such that the second handle set is dismounted from the door. (Col. 11, Lines 60-67 teach that the second handle set (16’) is placed first, then the inside handle set (10’).  Once the inside handle set has been removed as in claim 13 above, the second handle set will be moved away from the door. As stated above, FAN teaches that the method for disassembling locks of a similar nature occurs via individual component removal.)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NAKASONE (US6745602) in view of FAN (US7311342).
As to claim 13, NAKASONE teaches a method for dismounting a lock of from the door, the lock defining a rotating axis and being installed on a door (Figure 2 teaches the use of the invention with a door (14).), the lock comprising: a mounting plate disposed on a side of the door (Figure 1 teaches a mounting plate (36) while Figure 2 teaches the plate (36) mounted on a door.), the mounting plate comprising a mounting plate body and a protruding lug connected to the mounting plate body (Figure 3 teaches a mounting plate body (36) and protruding lugs (50).), the mounting plate body comprising a locking slot structure (Figure 3, Item 64 is described as an anti-rotation feature to “lock” the rotation of the cover relative to the mounting plate (36) (Col. 2, Lines 55-56).), the protruding lug comprising a fastening hole (Figure 3 teaches a fastening hole (56).); a fastening member inserted through the fastening hole of the protruding lug to fix the mounting plate on the door (Figure 2 teaches the screws (22) are inserted into the holed in the mounting plate (36) to mount it to the door (14).); and a first handle set assembled on the mounting plate (Figure 1 teaches a first handle set (10) that is mounted to the plate (36).), the first handle set comprising: an engaging structure engaged with the locking slot structure to fix the first handle set on the mounting plate (Figure 3 teaches the anti-rotation feature of the mounting plate (36) as described above.  The part of the cover (40), which is part of the handle set, that interacts with the anti-rotation feature (64) is engaging structure.); and a decoration cover covering the mounting plate (Figure 1 teaches a decoration cover (40).), the decoration cover comprising an opening corresponding to the fastening hole (Figure 1 teaches the decorating cover has two holes that are recessed to allow the screws (22) to be manipulated.); wherein the protruding lug protrudes from the mounting plate body (Figure 1 teaches the mounting plate (36), and thus the lugs (50) are surrounded by the first handle set on either side such that the direction of the protrusions is along the rotational axis towards one end of the handle set (10).), and a dimension of the opening of the decoration cover is greater than a maximum radial dimension of the fastening member (Figure 1 teaches the cover (40) has holes for the screws (22).  Figure 2 teaches the screws are recessed into the assembly, such that the holes must be larger than the maximum diameter of the screws.); the method comprising: using a tool to unfasten the fastening member via the opening of the decoration cover such that the fastening member is no longer in a fastened state; and moving the first handle set away from the door such that the first handle set and the mounting plate are dismounted from the door. (Col. 4, Lines 10-14 teach that the decorative cover (40) and mounting plate (36) are aligned first during assembly.  Next, after further alignment steps the user tightens the screws (which is done via a tool such as a screwdriver) in the steps detailed in Col. 4, Lines 34-36.  Based on this order of operations for the assembly, the disassembly occurs with the unfastening of the screws first, then removal of the inner assembly away from the door.)
In an alternate interpretation of the “locking slot” and “engaging structure”, NAKASONE teaches that locking structure on the mounting plate (36) is the central aperture and retaining ring (46 and 44), while the first handle set has engaging structure on the knob insert (32) where it engages with the aperture and retaining ring of the mounting plate.
NAKASONE does not explicitly disclose the disassembly method for the lock structure.  
However, FAN teaches a disassembly method for a lock structure (Col. 3 Line 13) where the disassembly occurs with a specific order of component removal. (Col. 3, Lines 13-19 teach that the disassembly occurs with the handle (10) being removed then the plate (11).)
One of ordinary skill would have been motivated to apply the known removal method of FAN to the lock assembly and construction method of NAKASONE in order to replace the lock as needed during the life of the door.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known removal method of FAN to the lock assembly and construction method of NAKASONE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over FAN (US7311342) in view of ARMSTRONG (US6598440).
As to claim 21, FAN teaches a method for dismounting a lock from a door, the lock comprising a mounting plate (Figure 1, combination of 14 and 40) and a first handle set (Figure 1, 10 and 11), the mounting plate being fixed on a side of the door and comprising a locking slot structure (Figures 1-3 teach the washer plate pawl part (15) and inner cover plate (40) opening (43) join to form a locking slot.), the first handle set comprising a cover plate (Figure 1, Item 11), the cover plate comprising an engaging structure and an indentation (Figures 1-3 teach that the cover plate (11) has an indentation (111) that engages with the locking slot.) , the engaging structure being (Col. 2, Line 66-Col. 3, Line 8 teach that engagement of the raised dot (111) with the locking  slot to engage the first handle assembly with the door board.), the indentation being disposed at a periphery of the cover plate and exposed to an outside (Figure 1 teaches the indentation (111) is on the periphery of the plate (11) and exposed to an outside.), the method comprising: driving the cover plate to rotate relative to the mounting plate via the indentation such that the engaging structure is disengaged from the locking slot structure (Col. 3, Lines 14-19 teach the rotation of the connecting plate (11) to disengage the connecting structure (111) with the locking slot so that it can be removed.); and moving the first handle set away from the door such that the first handle set is dismounted from the door. (Col. 3, Line 13 teaches that the disengagement of the engaging structure is to replace the handle assembly.  This replacement requires moving away from the door.)
FAN does not explicitly disclose the use of a tool to drive the cover plate to rotate.
However ARMSTRONG teaches the use of a tool to drive the cover plate to rotate during removal of a handle assembly. (Col. 7, Lines 40-47 teaches the use of a screwdriver via the indentation (132) to access the internals and cause the locking blade (60) to rotate and disengage with the teeth (98) of the mounting plate.)
Both references pertain to door handle assemblies with rotating locking mechanisms, such that they are both analogous to each other and the claimed invention.  No part of the structure or method of FAN would be inoperable if a tool was 
One of ordinary skill in the art would have been motivated to apply the known tool manipulation technique of ARMSTRONG to the cover rotating method of FAN in order to use a known tool and technique in the art to apply force to a small area that hands would not be able to access.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known tool manipulation technique of ARMSTRONG to the cover rotating method of FAN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over ARMSTRONG (US6598440).
As to claim 25, ARMSTRONG teaches the method of claim 21, wherein the lock further comprises a fastening member (Figure 3, Item 32), the mounting plate further comprises a mounting plate body and a protruding lug (Figure 6, Item 40), the protruding lug is extended inwardly from the mounting plate body, the protruding lug comprises a fastening hole (Figure 6 teaches the lug (40) extends inward and has a fastening hole (42, 44).), the fastening member is inserted through the fastening hole of the protruding lug to fix the mounting plate on the door (Figure 3 teaches that the fasteners (32) are inserted into the mounting plate (24) to fix it in place on the door (D).), the method further comprises: fastening the fastening member (Figure 3, Col. 3, Lines 45-55 teach the securing of the mounting plate via screws.  Col. 7, Lines 35-55 teach the disassembly of the lock during a replacement/removal of the lock.  When removing the mounting plate, the installer would remove the screws.); and moving the mounting plate toward from the door to dismount the mounting plate from the door. (Col. 3, Lines 62-65 teach that the mounting plate is positioned prior to screwing.)
ARMSTRONG does not explicitly disclose unfastening the fastening member, and moving the mounting plate away from the door to dismount the mounting plate from the door.
However, ARMSTRONG teaches the beginning of the disassembly process for the lock (Col. 7, Lines 40-47 teaches the use of a screwdriver via the indentation (132) to access the internals and cause the locking blade (60) to rotate and disengage with the teeth (98) of the mounting plate. Col. 7, Lines 52-55 teaches the interior assembly (26) can be removed once the rotation of the locking blade (60) occurs.), that the fasteners are inserted and fastened to fix the mounting plate to the door (Figure 3, Col. 3, Lines 45-55 teach the securing of the mounting plate via screws.), and mounting plate is brought to the door during assembly (Col. 3, Lines 62-65 teach that the mounting plate is positioned prior to screwing.) Thus, examiner is of the opinion that ARMSTRONG obviates the steps of removing the fasteners and moving the mounting plate away from the door to dismount the mounting plate from the door.
One of ordinary skill would have been motivated to perform this step during the method of ARMSTRONG in order complete the replace/disassemble method of the lock.

As to claim 26, ARMSTRONG teaches the method of claim 25, wherein the lock further comprises a second handle set disposed on another side of the door (Figure 3 teaches a second handle (22) on the other side of the door (D).), the second handle set comprises a screw post corresponding to the fastening hole (Figure 2 teaches the second handle (22) has screw posts (30) that correspond the fastening holes.), the fastening member is inserted through the fastening hole of the protruding lug then fastened into the screw post (Figure 3 and Col. 3, Lines 45-55 teach that the screw posts correspond to the slots (40) of the mounting plate (24) and that screws (32) are inserted into those slots and then the stems (30).) the method further comprises: moving the second handle set away from the door such that the second handle set is mounted to the door. (Figures 2 and 3, along with Col. 49-55 teach that the exterior assembly (22) is brought to the door (D) then fastened with screws (32).)
ARMSTRONG does not explicitly disclose moving the second handle set away from the door such that the second handle set is dismounted from the door.
However, ARMSTRONG teaches the beginning of the disassembly process for the lock (Col. 7, Lines 40-47 teaches the use of a screwdriver via the indentation (132) to access the internals and cause the locking blade (60) to rotate and disengage with the teeth (98) of the mounting plate. Col. 7, Lines 52-55 teaches the interior assembly (26) can be removed once the rotation of the locking blade (60) occurs.) where the second handle set is brought to the door. (Figures 2 and 3, along with Col. 49-55 teach that the exterior assembly (22) is brought to the door (D) then fastened with screws (32).) Thus, examiner is of the opinion that ARMSTRONG obviates when removing the 
One of ordinary skill would have been motivated to perform this step during the method of ARMSTRONG in order complete the replace/disassemble method of the lock.
Response to Arguments
Applicant's arguments filed 19 March 2021 with respect to the rejections of claims 21-24 using ARMSTRONG, specifically that ARMSTRONG does not teach the limitation “the engaging structure being engaged with the locking slot to fix the first handle set on the mounting plate” have been fully considered and they are persuasive.
This argument has required a new interpretation of the engaging structure of ARMSTRONG as explained in the rejection above.
Applicant's arguments filed 19 March 2021 with respect to the rejections of claims 21-24 using ARMSTRONG, specifically that ARMSTRONG does not teach the limitation  “the indentation being disposed at a periphery of the cover plate and exposed to an outside” have been fully considered and they are not persuasive.
Applicant asserts that ARMSTRONG fails to disclose “the indentation being disposed at a periphery of the cover plate and exposed to an outside”.  Examiner respectfully disagrees.  ARMSTRONG, Figure 11 teaches a relief (132) that can be interpreted as an indentation and that the indentation is located on the periphery of the cover plate (54) and that it is exposed to AN outside.  Applicant asserts that because a 

Applicant's arguments filed 19 March 2021 with respect to the rejections of claims 13-14 using CORDLE in view of FAN have been fully considered but they are not persuasive.
Applicant asserts that CORDLE does not teach “a mounting plate disposed on a side of the door”.  Examiner respectfully disagrees.  CORDLE, Figures 8A/8B teach the mounting plate (80) is on the side of a gap (T2).  Col. 3 Lines 30-32 teach the assembly (16) is mounted on a door.  Applicant argues that elements “80, 82, 74’, 98’, and 100’ are arranged from the left side of the door to the right side of the door”, yet Examiner is interpreting only item 80 as the mounting plate.  Applicant asserts that elements “80, 82, 74’, 98’, and 100’” are regarded as the mounting plate in the remarks, yet the annotated Figure 9 states that only item 80 is being regarded as the mounting plate.  For the sake of clarity, the limitation “mounting plate” in claim 13 is being interpreted as CORDLE’s item 80, not the additional elements 82, 74’, 98’, and 100’.
Applicant’s arguments at the bottom of page 15 of the remarks regarding the benefits of the application over CORDLE have been considered but they are not commiserate in scope with the rejection in that the stated advantages are not limitations in the claims.
Applicant asserts that a person having ordinary skill has no reasonable motive to apply the dismounting method disclosed by FAN to the lock disclosed by CORDLE.  Examiner respectfully asserts that the application of the technique of disassembling a lock in a specific order as taught by FAN is a teaching of removing a lock in an opposite manner/method from installing.  Thus, the application of this technique to CORDLE was not intended to assert that the locks had the same method of installation, it was intended to show that it would be obvious to remove a lock in the opposite order of operations from those which installed the lock.  The removal of a lock is a well-known and understood method in that locks are known to be removed when damaged or in need of replacement.

Applicant's arguments filed 19 March 2021 with respect to the rejections of claims 13-14 using NAKASONE in view of FAN have been fully considered but they are not persuasive.
On page 18 of the remarks, Applicant essentially asserts that the anti-rotation feature of NAKASONE (Item 64) is not a “locking slot” as claimed.  Examiner respectfully disagrees.  Figures 2, 3, and 4b of NAKASONE teach the anti-rotation feature (64) is formed as a “slot” on diametrically opposed sides of the mounting plate (36).  This interpretation is based on the detailed view as shown in Figure 4b where there is an area on the mounting plate that has sidewalls protruding outward from the internal circumference of the mounting plate (36).  Applicant asserts that the anti-rotation feature is formed as a stopper instead of a slot, which is not supported by the disclosure of NAKASONE.  
Applicant asserts that NAKASONE does not teach “the protruding lug protrudes from the mounting plate body toward the first handle set along the rotating axis”.  Examiner respectfully disagrees. As shown in Figure 1 of NAKASONE, the handle “set” is item 10, which is a “set” of handles.  Thus, the protruding lugs (50) of the liner (36) protrude towards one of the two handles of the handle set (10).  Applicant argues that because the claim requires “a mounting plate disposed on a side of the door” and “a first handle set assembled on the mounting plate” that the handle set must be on a single side of the door.  Examiner respectfully disagrees.  Both of the handles of the handle set (10) of NAKASONE interact with the mounting plate (liner, 36) via screws (22) and insert (32), thus are interpreted as being assembled onto the mounting plate without being on the same side of the door.  
Applicant asserts that the alternate interpretation of NAKASONE where the central aperture and retaining ring (46 and 44) form the locking slot structure and the knob insert (32) forms the engagement structure is incorrect because the retaining ring (44) is not configured to be engaged with the central aperture (46).  Applicant cites Col. 4, Lines 10-14 to support that the retaining ring (44) does not engage with the central aperture (46), yet this disclosure states that the retaining ring is used to couple the liner (36) with the insert (32).  Figures 3 and 7 teach the retaining ring (44) has a greater diameter than the central aperture, thus the “coupling” of the liner (36) with the insert (32) as described previously is performed by the retaining ring’s interaction with the central aperture.
Applicant asserts that a person having ordinary skill has no reasonable motive to apply the dismounting method disclosed by FAN to the lock disclosed by NAKASONE.  .
Applicant's arguments filed 19 March 2021 with respect to the rejections of claim 21 using FAN in view of ARMSTRONG have been fully considered but they are not persuasive.
Applicant asserts that FAN does not teach the limitation “the cover plate comprising an engaging structure and an indentation”.  Examiner respectfully disagrees.  Figure 3 teaches the indentation (111) is formed in the exterior of the cover plate (11).  The sidewalls of the indentation are interpreted as the “engaging structure” in that they are the structural components that engage with the locking slot (15 and 43) during assembly of the lock.  Applicant argues that the engaging structure and indentation can be designed independently, yet that is not claimed currently.
Applicant asserts that ARMSTRONG does not disclose the limitations “the engaging structure being engaged with the locking slot structure to fix the first hand set on the mounting plate” and “the indentation being disposed at a periphery of the cover plate and exposed to an outside”, yet these remarks are not commiserate in scope with 
Applicant asserts that a person having ordinary skill in the art has no reasonable “move” to transfer the raised dot 111 into two independent elements in view of ARMSTRONG.  These arguments are not commiserate in scope with the rejection because no such combination was proposed by examiner.  The combination of ARMSTRONG and FAN was to utilize the manipulation by tool technique of ARMSTRONG with the lock of FAN.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        8 April 2021